Case 2:18-cv-00156-JRG Document 30-1 Filed 11/20/18 Page 1 of 1 PageID #: 233



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

WPEM, LLC,                                      §
                                                §
        Plaintiff,                              §
                                                §        Case No. 2:18-cv-00156-JRG
v.                                              §
                                                §        JURY TRIAL DEMANDED
SOTI INC.,                                      §
                                                §
        Defendant.                              §

     ORDER GRANTING WPEM’S MOTION TO DISMISS WITH PREJUDICE AND
        GRANTING SOTI’S MOTION TO DISMISS WITHOUT PREJUDICE

        Before the Court is Plaintiff WPEM, LLC’s (“WPEM”) motion to dismiss its claims with

prejudice (Dkt. No. 28) and Defendant SOTI Inc.’s (“SOTI”) motion to dismiss its claims

without prejudice (collectively the “Motions”). Having considered the Motions and related

briefing, the Court hereby GRANTS the Motions.        Each of WPEM’s claims are hereby

DISMISSED WITH PREJUDICE and each of SOTI’s claims are hereby DISMISSED

WITHOUT PREJUDICE.




73686790.1
